Citation Nr: 1130683	
Decision Date: 08/18/11    Archive Date: 08/29/11

DOCKET NO.  10-35 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Whether an overpayment in the amount of $14,937.78 was properly created when the Veteran's spouse was removed from disability pension? 


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1952 to September 1954.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision which determined that an overpayment in the amount of $14,937.78 was created when the Veteran's spouse was removed (as a dependant) from disability pension.  The Veteran disagreed with that determination in October 2009 and a statement of the case was issued in August 2010. 
Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran adamantly contends that the overpayment in question was improperly created.  He particularly takes exception with the overpayment being created as a result of him not residing in the same house as his wife.  Statements from both the Veteran and his spouse indicate that they have been "separated," or not living together, since 2005.  See VA Form 21-4138, Statement from Spouse, dated June 2009; see also Notice of Disagreement, dated October 2009.  

For purposes of determining entitlement to pension under 38 U.S.C.A. § 1521, a person shall be considered as living with his or her spouse even though they reside apart unless they are estranged.  (Authority: 38 U.S.C.A. § 1521(h)(2)); see also 38 C.F.R. § 3.60). 

Unless a Veteran and his or her spouse who live apart are also estranged, and the Veteran is not contributing reasonably to the spouse's support, the Veteran's spouse is a dependent. 38 C.F.R. § 3.23(d). See also 38 C.F.R. § 3.60 ("a person shall be considered as living with his or her spouse even though they reside apart unless they are estranged.").  The Veterans Benefits Manual defines a couple as "estranged" if they live apart because of marital discord. M21-1, Part IV, 16.26 (b)(5).

While the Veteran readily admits that he and his wife are not living in the same house, he contends that he "occasionally" sends her money to "cover her daily needs."  As he stated in his October 2009 Notice of Disagreement, "it is true that we are not living together but we are not divorced and she continues to be my wife and I am entitled to claim her dependency benefits."  Essentially, he believes that his wife was improperly removed as his dependant.  

There appears to be some conflicting evidence in this case which warrants further development of the record.  On the one hand, the Veteran contends that he is providing monetary support to his wife and that she is his dependant, in spite of the fact that they live separately.  However, evidence contained in the claims file, and in particular a November 2008 request for apportionment of benefits from his wife, suggests otherwise.  

Based on the above, it is clear that the Veteran and his wife live apart; however, the record is not sufficiently developed to determine whether they are "estranged," and whether the Veteran contributing reasonably to his wife's support, as indicated under VA regulations.  Therefore, a remand is required to address these issues.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. Afford the Veteran an opportunity to submit additional evidence pertinent to the overpayment claim and his dependency status, including, for example, evidence that he did, in fact, send money to his spouse to cover her daily needs, or that he otherwise contributed reasonably to her support, from September 2004 to the present.  Inform the Veteran the he may also submit evidence from his spouse which addresses the above matters.  

2. AFTER the actions requested above have been completed to the extent possible, as well as any other action deemed necessary, including a visit by a social worker to either of both parties to determine the status of their relationship (if feasible), readjudicate the issue of whether the overpayment of compensation benefits at issue was properly created.  If it is determined that an overpayment was properly created, calculate the amount of any overpayment.  A comprehensive explanation of the reasons and bases for that decision should be prepared. 

3. If the determination remains unfavorable to the Veteran, the claim should be readjudicated.  The Veteran and his representative should be furnished a supplemental SOC, which sets forth and considers all of the applicable legal criteria pertinent to this appeal, and should be given the opportunity to respond before the claims file is returned to the Board for further appellate consideration.  

Then, if any issue still on appeal remains denied, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


